677 N.W.2d 328 (2004)
PEOPLE of the of Michigan, Plaintiff-Appellee,
v.
Thomas R. BRUNAS, Defendant-Appellant.
Docket No. 124956, COA No. 243035.
Supreme Court of Michigan.
April 9, 2004.
On order of the Court, the application for leave to appeal the September 11, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant leave in this case. We are asked to explore the limits of the trial court's authority to require further deliberations after the jury first announces its verdict. This is not the first time that the question has been brought before us. See, e.g., People v. Gabor, 237 Mich.App. 501, 603 N.W.2d 840 (1999), lv. den. 462 Mich. 910, 613 N.W.2d 725 (2000). This case implicates important double jeopardy principles. I would grant leave to consider: (1) whether the rule of reasonableness should control; see People v. Rand, 397 Mich. 638, 642, 247 N.W.2d 508 (1976), mod. on other grounds 399 Mich. 1040 (1977); (2) whether a verdict is final before a court clerk records it; (3) when "departure" of the jury occurs: Does it occur when a jury leaves the courtroom or when it leaves the trial court's control? and (4) which controls: a written or spoken verdict?